Birdsong, Judge.
Appellant, Carlton Tann, appeals his conviction of armed robbery and aggravated assault and his sentence.
The manager and two employees of a local Taco Bell identified appellant as the perpetrator of the offenses.
Appellant asserted an aggressive alibi defense. In his behalf, he presented the testimony of three alibi witnesses, five witnesses whose testimony directly or indirectly corroborated the testimony of the alibi witnesses, a local pastor character witness, and his own testimony refuting the commission of the offenses and claiming alibi. Held:
Appellant’s enumeration of error on the general grounds is without merit. Three witnesses for the State positively identified the appellant. “ ‘ “Identity is a question for the trior of fact, and where a witness identifies a defendant (whether the identification be based on the defendant’s eyes, clothes, hairline or some intangible factor not capable of description), the credibility of the witness making such identification is not to be decided by” ’ ” an appellate court. Lowe v. State, 185 Ga. App. 606 (2) (365 SE2d 479). “The weight of the evidence and the credibility of the witnesses are questions for the factfinder.” Patterson v. State, 181 Ga. App. 68 (2) (351 SE2d 503). The evidence presented at trial was sufficient to enable a rational trier of fact to find appellant guilty of both offenses charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Banke, P. J., and Beasley, J., concur.

M. Muffy Blue, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, John M. Turner, Richard E. Hicks, Assistant District Attorneys, for appellee.